        Case 6:19-cv-00179-ADA Document 56-1 Filed 04/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

DYFAN, LLC,

                      Plaintiff,                  Civil Action No. 6:19-cv-00179-ADA

       v.

TARGET CORPORATION                                JURY TRIAL DEMANDED

                      Defendant.




  [PROPOSED] ORDER GRANTING JOINT MOTION TO STAY PENDING CLAIM
                      CONSTRUCTION ORDER

       Upon consideration of Plaintiff Dyfan, LLC’s (“Dyfan” or “Plaintiff”) and Defendant

Target Corporation’s (“Target” or “Defendant”)’s Joint Motion to Stay Pending Claim

Construction Order:

       IT IS ORDERED that the motion is granted, and all proceedings and deadlines in this

case be stayed until the issuance of this Court’s claim construction order pertaining to the

hearing that took place on December 19, 2019.



            SO ORDERED



                                                      Alan D. Albright, Judge
                                                      United States District Court
                                                      Western District of Texas
